 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK BLACKSHIRE,                               No. 2:16-cv-02536-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    NAPA STATE HOSPITAL,
15                       Defendant.
16

17          On September 28, 2017, the magistrate judge filed findings and recommendations herein,

18   which were served on the parties and contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. (ECF No. 5.) Plaintiff did not file any

20   objections to the findings and recommendations. On January 8, 2018, this Court adopted the

21   findings and recommendations, and Plaintiff’s First Amended Complaint (ECF No. 4) was

22   dismissed without leave to amend. (ECF No. 6.) The case was accordingly closed.

23          On March 8, 2018, Plaintiff filed a document titled “Request for Reconsideration.” (ECF

24   No. 8.) In his request, Plaintiff vaguely argues that he lost track of time due to mental illness and

25   was incarcerated when his case was closed. (ECF No. 8.) The Court construes this as a motion

26   for reconsideration pursuant to Rule 59(e) of the Federal Rules of Civil Procedure.

27          Rule 59(e) states, “[a] motion to alter or amend a judgment must be filed no later than 28

28   days after the entry of the judgment.” Fed. R. Civ. P. 59(e). The Court filed its Order (ECF No.
                                                        1
 1   6) on January 8, 2018. Plaintiff filed the instant motion (ECF No. 8) on March 8, 2018, two

 2   months after the entry of judgment. Therefore, Plaintiff’s motion for reconsideration is untimely.

 3          Moreover, “[u]nder Rule 59(e), a motion for reconsideration should not be granted, absent

 4   highly unusual circumstances, unless the district court is presented with newly discovered

 5   evidence, committed clear error, or if there is an intervening change in the controlling law.” 389

 6   Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999). The Court has carefully

 7   reviewed the entire file, including Plaintiff’s request (ECF No. 8). The Court still finds the

 8   findings and recommendations to be supported by the record and by proper analysis. Simply put,

 9   Plaintiff’s motion is untimely, and the Rule 59(e) standard is not met here. Consequently, this

10   case is closed.

11          For the foregoing reasons, Plaintiff’s motion for reconsideration (ECF No. 8) is hereby

12   DENIED. The Clerk of Court is directed to close this case.

13          IT IS SO ORDERED.

14

15   Dated: October 3, 2018

16

17

18                                            Troy L. Nunley
                                              United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                        2
